                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

GRAYLIN GRAY,

                  Petitioner,                             8:19CV490

      vs.
                                                      MEMORANDUM
SCOTT R. FRAKES, and TODD                              AND ORDER
WASMER,

                  Respondents.


      This matter is before the court on Petitioner’s Motion for Leave to Appeal in
Forma Pauperis. (Filing No. 10.) Petitioner filed a Notice of Appeal (filing no. 9)
on January 2, 2020. Petitioner appeals from the court’s Memorandum and Order
and Judgment dated December 17, 2019 (filing nos. 7 & 8), in which the court
dismissed his § 2241 habeas petition without prejudice to reassertion in a petition
for writ of habeas corpus pursuant to 28 U.S.C. § 2254 properly authorized by the
Eighth Circuit Court of Appeals.

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

      (a) Leave to Proceed in Forma Pauperis . . .

            (3) Prior Approval. A party who was permitted to proceed in
            forma pauperis in the district-court action, or who was
            determined to be financially unable to obtain an adequate
            defense in a criminal case, may proceed on appeal in forma
            pauperis without further authorization, unless:

                   (A) the district court—before or after the notice of appeal
                   is filed—certifies that the appeal is not taken in good
                   faith or finds that the party is not otherwise entitled to
                   proceed in forma pauperis and states in writing its
                   reasons for the certification or finding . . . .

     The court finds that because Petitioner proceeded IFP in the district court, he
may now proceed on appeal in forma pauperis without further authorization.

     IT IS THEREFORE ORDERED that Petitioner’s Motion for Leave to
Appeal in Forma Pauperis (filing no. 10) is granted.

      Dated this 8th day of January, 2020.

                                             BY THE COURT:

                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
